
	
		I
		111th CONGRESS
		1st Session
		H. R. 172
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Salazar (for
			 himself and Ms. Markey of Colorado)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the construction of the Arkansas Valley
		  Conduit in the State of Colorado. 
	
	
		1.Short titleThis Act may be cited as the
			 Arkansas Valley Conduit Act of
			 2008.
		2.Arkansas Valley
			 Conduit, Colorado
			(a)Cost
			 shareThe first section of
			 Public Law 87–590 (76 Stat. 389) is amended in the second sentence of
			 subsection (c) by inserting after cost thereof, the following:
			 or in the case of the Arkansas Valley Conduit, payment of not more than
			 35 percent of the cost of the conduit,.
			(b)RatesSection
			 2(b) of Public Law 87–590 (76 Stat. 390) is amended—
				(1)by striking
			 (b) Rates and inserting the following:
					
						(b)Rates
							(1)In
				generalRates
							;
				and
				(2)by adding at the
			 end the following:
					
						(2)Ruedi Dam and
				Reservoir, Fountain Valley Pipeline, and South Outlet Works at Pueblo Dam and
				ReservoirNotwithstanding the reclamation laws, until the date on
				which the payments for the Arkansas Valley Conduit under paragraph (3) begin,
				any revenue derived from contracts for the use of Fryingpan-Arkansas project
				excess capacity from, or exchange contracts using Fryingpan-Arkansas project
				facilities of, Ruedi Dam and Reservoir, the Fountain Valley Pipeline, and the
				South Outlet Works at Pueblo Dam and Reservoir, shall be credited towards
				payment of the actual cost of the facilities plus interest in an amount
				determined in accordance with this section
						(3)Arkansas valley
				conduit
							(A)Use of
				revenueNotwithstanding the reclamation laws, any revenue derived
				from contracts for the use of Fryingpan-Arkansas project excess capacity or
				exchange contracts using Fryingpan-Arkansas project facilities of the Arkansas
				Valley Conduit shall be credited towards payment of the actual cost of the
				facilities plus interest in an amount determined in accordance with this
				section.
							(B)Adjustment of
				ratesAny rates charged under this section for water for
				municipal, domestic, or industrial use or for the use of facilities for the
				storage or delivery of water shall be adjusted to reflect the estimated revenue
				derived from contracts for the use of Fryingpan-Arkansas project excess
				capacity or exchange contracts using Fryingpan-Arkansas project
				facilities.
							.
				(c)Authorization
			 of appropriationsSection 7 of Public Law 87–590 (76 Stat. 393)
			 is amended—
				(1)by striking
			 Sec. 7. There is hereby and inserting
			 the following:
					
						7.Authorization of
				Appropriations
							(a)In
				generalThere is
							;
				and
				(2)by adding at the
			 end the following:
					
						(b)Arkansas Valley
				Conduit
							(1)In
				generalSubject to annual appropriations and paragraph (2), there
				are authorized to be appropriated such sums as are necessary for the
				construction of the Arkansas Valley Conduit.
							(2)LimitationAmounts
				made available under paragraph (1) shall not be used for the operation or
				maintenance of the Arkansas Valley
				Conduit.
							.
				
